IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES A. BIGGINS,                      §
                                        §
       Defendant Below,                 §   No. 103, 2021
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §   Cr. ID No. 9609015504 (S)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: April 21, 2021
                          Decided:   May 6, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGMERY-REEVES,
Justices.

                                     ORDER

      After consideration of the notice to show cause and the response, it appears to

the Court that:

      (1)    On April 6, 2021, the appellant, James A. Biggins, filed this appeal

from a Superior Court order denying his motion to compel the production of a search

warrant and other documents in Criminal ID No. 9609015504. Biggins sought the

documents to support an ineffective assistance of counsel claim in a future motion

for postconviction relief under Superior Court Criminal 61. The Superior Court held

that Biggins was prohibited from filing any matter without first obtaining written

approval based on his history of filing numerous, meritless pleadings. This Court
also previously prohibited Biggins from filing any further papers challenging his

convictions in Criminal ID No. 9609015504 without a justice’s prior approval.1

       (2)    On April 7, 2021, the Senior Court Clerk issued a notice directing

Biggins to show cause why this appeal should not be dismissed based on this Court’s

lack of jurisdiction under Article IV, § 11(1)(b) of the Delaware Constitution to hear

an interlocutory appeal in a criminal matter. The notice also directed Biggins to

explain why his motion to proceed in forma pauperis should not be denied based on

his false certifications that he had made a diligent and good faith effort to determine

the relevant case law controlling the issue he sought to raise and that he had no

reason to believe his claims were foreclosed by controlling law.

       (3)    In his response to the notice to show cause, Biggins claims that he is

entitled to production of the requested documents under Powell v. State.2 In that

case, we held that the Superior Court erred in finding that its production of a criminal

docket mooted the defendant’s motion to compel production of his sentencing order

as required by the Board of Pardons for a commutation application.3 We directed

the Superior Court to provide the defendant with a certified copy of his court docket




1
  Biggins v. State, 2011 WL 2731214, at *1 (Del. July 11, 2011).
2
  Powell v. State, 2019 WL 3936223 (Del. Aug. 19, 2019).
3
  Id. at *1.
                                               2
and sentencing order so that he could comply with the Board of Pardons’

requirements.4

       (4)     Powell has no bearing here. Biggins, who has been prohibited from

filing papers without prior judicial approval, sought to compel the production of

documents for a future motion for postconviction relief in Criminal ID No.

9609015504. Until Biggins files a motion for postconviction relief and the Superior

Court rules upon that motion,5 the denial of his motion to compel is an interlocutory

order that is not subject to review by this Court.6 This appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                               BY THE COURT:

                                               /s/ Gary F. Traynor
                                               Justice




4
  Id.
5
  Such a motion would be foreclosed by controlling law unless Biggins pleaded with particularity
new evidence creating a strong inference of actual innocence or a new rule of constitution law that
applies retroactively to his case and renders his convictions invalid. Super. Ct. Crim. R. 61(d)(2).
6
  Del. Const. art. IV, § 11(1)(b). See also In re Harris, 2020 WL 1672907, at *1 (Del. Apr. 3,
2020) (“Until the Superior Court judge rules upon Harris’s Rule 61 motion, the denial of his motion
to compel discovery is an interlocutory order that is not subject to review by this Court.”) (citations
omitted); Cooper v. State, 2004 WL 3186198, at *1 (Del. Dec. 29, 2004) (determining that the
denial of a motion to compel documents is an interlocutory order that is appealable from a final
judgment in a postconviction proceeding).
                                                  3